[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-1503

                    OLIVER LIGGONS,

                 Plaintiff, Appellant,

                           v.

               JANET RENO, ETC., ET AL.,

                 Defendants, Appellees.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

           FOR THE DISTRICT OF MASSACHUSETTS

   [Hon. George A. O'Toole, Jr., U.S. District Judge]

                         Before

                Torruella, Chief Judge,
          Boudin and Lipez, Circuit Judges.

Winston Kendall on brief for appellant.
Donald K. Stern, United States Attorney, and Susan M.
Poswistilo, Assistant U.S. Attorney, on brief for appellees.

September 2, 1998

Per Curiam.  Upon careful review of the briefs and record, we
conclude that the district court properly dismissed the complaint. 
We reach this conclusion essentially for the reasons stated in the
district court's orders dated March 31, 1997, and March 11, 1998.
Affirmed.  See 1st Cir. Loc. R. 27.1.

                          -2-